 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 1 of 10 PageID #: 176




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

CHARLES W. HANOR,                                   )
                                                    )
              Plaintiff,                            )
                                                    )
         v.                                         )           Case No. 1:21 CV 34 ACL
                                                    )
DICKY G. HANOR,                                     )
                                                    )
              Defendant.                            )

                                 MEMORANDUM AND ORDER

          Plaintiff Charles W. Hanor filed this action against Defendant Dicky G. Hanor, alleging

various state law claims and requesting a declaratory judgment under the Declaratory Judgment

Act. (Doc. 1.) Presently pending before the Court are the following motions filed by Defendant

Dicky Hanor: Motion to Dismiss Conversion and Declaratory Judgment Claims (Doc. 6); and

Motion to Strike (Doc. 8). These matters are fully briefed and ripe for disposition.

                                             Background

          The Complaint reveals Plaintiff Charles W. Hanor and Defendant Dicky G. Hanor are

brothers who grew up near Charleston, Missouri, where their family owned a large amount of

farmland. Defendant began farming the property in the 1970s, paying rent to his parents, until

their mother Irene died in 2014. When Irene died, Plaintiff and Defendant inherited the property.

Each brother inherited a full half-interest in part of the property, and a life estate in the other part

of the property. The brothers entered into a partnership under which Defendant continued to

farm the jointly owned land. From 2014 to 2016, Defendant farmed the property and made rent

payments to Plaintiff. Defendant retired in 2016, at which time the farm was rented to a third

party.



                                                   1
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 2 of 10 PageID #: 177




        The Complaint is 57 pages long, containing 407 paragraphs, and 15 exhibits. (Doc. 1.).

Put simply, Plaintiff alleges that Defendant underpaid him rent and overcharged him expenses

beginning in 2014. He further alleges that the parties dispute whether Plaintiff owes Defendant

any money for irrigation pivots that are used in the farming operations. The Complaint sets forth

the following distinct claims: (1) breach of agency contract; (2) breach of partnership

agreement; (3) breach of contract; (4) common law fraud; (5) common law conversion; (6)

breach of fiduciary duty; and (7) declaratory judgment. Plaintiff requests actual damages;

compensatory damages; a judgment declaring that Plaintiff owes Defendant nothing for

irrigation pivot units, wells, electrical wiring, and pumps and that they are fixtures; and

attorneys’ fees, expert witness fees, costs, pre-judgment interest, and post-judgment interest.

   I.      Motion to Dismiss

        Defendant filed a Motion to Dismiss Plaintiff’s conversion and declaratory judgment

Claims for failure to state a claim upon which relief can be granted. Plaintiff opposes the

Motion. (Doc. 13.)

        A. Standard

        The purpose of a motion to dismiss for failure to state a claim is to test the legal

sufficiency of a complaint. To survive a motion to dismiss for failure to state a claim pursuant to

Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief “must

include sufficient factual information to provide the ‘grounds’ on which the claim rests, and to

raise a right to relief above a speculative level.” Schaaf v. Residential Funding Corp., 517 F.3d

544, 549 (8th Cir. 2008) (quoting Twombly, 550 U.S. at 555 & n.3). This obligation requires a



                                                  2
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 3 of 10 PageID #: 178




plaintiff to plead “more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Twombly, 550 U.S. at 555.

       On a motion to dismiss, the Court accepts as true all of the factual allegations contained

in the complaint, even if it appears that “actual proof of those facts is improbable,” and reviews

the complaint to determine whether its allegations show that the pleader is entitled to relief. Id.

at 555-56; Fed. R. Civ. P. Rule 8(a)(2). The principle that a court must accept as true all of the

allegations contained in a complaint does not apply to legal conclusions. Iqbal, 556 U.S. at 678

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”).

       B. Conversion

       Plaintiff’s conversion claim consists of the following allegations:

       357. Plaintiff Charles Hanor restates and incorporates the allegations contained in the
       above paragraphs.

       358. As explained above, Plaintiff has at all times relevant to the matter been the true
       and rightful owner of the property identified above.

       359. Plaintiff has at all times relevant to the matter been the true and rightful owner of
       the property and assets of Plaintiff.

       360. Beginning in 2014, Defendant unlawfully and without authority assumed control
       over Plaintiff’s property inconsistent with Plaintiff’s rights in their property.

       361. Defendants did an unauthorized and wrongful assumption and exercise of dominion
       and control over the personal property of Plaintiffs, to the exclusion of or inconsistent
       with the Plaintiffs’ rights.

       362. Defendant has begun and is using the property of Plaintiff.

       363. Plaintiff therefore sue for the fair market value of the converted property.

       364. Defendant’s conversion and Defendant’s knowing use of Plaintiffs’ property was
       willful and malicious, and in conscious disregard of Plaintiffs’ rights.




                                                 3
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 4 of 10 PageID #: 179




       365. Plaintiff is entitled to an award of exemplary damages sufficient to punish
       Defendant and serve as a deterrent to such unlawful conduct.

       366. Plaintiff seeks from Defendant an award of damages that exceeds the minimum
       jurisdictional limits of this Court.

(Doc. 1 at p. 50-51.)

       Defendant argues that Plaintiff’s conversion claim should be dismissed because Plaintiff

has not identified any personal property subject to conversion. Defendant notes that Plaintiff

only alleges that he is the owner of “the property identified above,” referring to the previous 356

paragraphs. (Doc. 1 at p. 50.) Defendant further argues that Plaintiff’s conversion claim fails

because conversion is not the proper remedy to recover money.

       Plaintiff responds that his case fits an exception to the general rule that conversion is not

a proper theory where the claim involves money, in that the payments at issue are of a specific

amount and for a specific purpose. (Doc. 13.) Plaintiff states that Defendant “was delivered a

specific amount of money for renting the jointly owned land of the partnership, and rather [than]

give it to the partnership, he deliberately concealed the receipt of the specific amount of money

and pocketed the amounts of the checks.” Id. at p. 5. Plaintiff refers to the first paragraph of the

Complaint, which states that Defendant “pocketed all of the concealed, sizeable potato rent”

checks. (Doc. 1 at p. 1.) He also cites to allegations in the Complaint that refer to checks written

to Plaintiff by Defendant from the rent received from Black Gold Farms and Sowinski Farms for

potato leases. (Doc. 13 at p. 6-7; Doc. 1 at p. 32, 34-35.) Plaintiff alleges that the amounts

mailed to him do not constitute half of the total rent received by Defendant. Plaintiff further

argues that he alleged that he delivered funds to Defendant for expenses related to the farm and

that these funds “were diverted to another purpose such that Defendant overcharged Plaintiff by

100 percent for expenses in some instances.” (Doc. 13 at p. 7) (citing Complaint, Doc. 1, at p.



                                                 4
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 5 of 10 PageID #: 180




1.) To the extent the amounts converted are not sufficiently identified in the Complaint, Plaintiff

requests leave to amend the Complaint.

       In his Reply, Defendant argues that Plaintiff’s claim fails because he has not alleged that

there are specific checks to which he had an immediate right to possession. (Doc. 15.)

Defendant points to the allegations in the Complaint that Plaintiff is suing “for the fair market

value of the converted property.” (Doc. 1 at p. 51.) Defendant argues that this allegation is

inconsistent with an allegation of conversion of a check, which would request actual value of the

check rather than “fair market value.” Defendant contends that, even if Plaintiff was suing for

the value of checks, his claim would fail, as Plaintiff does not allege that Defendant took a check

made out to Plaintiff and kept it for himself.

       Under Missouri law, conversion is the unauthorized assumption and exercise of

ownership rights over the personal property of another party to the exclusion of the owner’s

rights. IOS Capital, LLC v. Allied Home Mortg. Capital Corp., 150 S.W.3d 148, 152 (Mo. Ct.

App. 2004) (citation omitted). To establish a claim for conversion, a plaintiff must show that:

(1) the plaintiff was the owner of the property or was entitled to possession of the property, (2)

the defendant took possession of the property with the intent to exercise some control over it, and

(3) the defendant thereby deprived the plaintiff of the right to possession of the property. Id. at

153. Conversion is “generally is not a proper [legal] theory where the claim involves money, as

opposed to a specific chattel.” Johnson v. GMAC Mortgage Corp., 162 S.W.3d 110, 125 (Mo.

Ct. App. 2005) (cited case omitted). This principle, however, “is subject to a ‘narrow exception’

in cases where the plaintiff delivers funds to the defendant for a specific purpose only to have the

defendant divert those funds to another and different purpose of the defendant.” Id. (cited case

omitted).



                                                  5
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 6 of 10 PageID #: 181




       In Johnson, the plaintiff alleged he made two payments to the mortgagor for the specific

purpose of crediting the money to an escrow account, and the Defendant never credited the

money to this account. The Court held these allegations were sufficient to plead a claim for

conversion. Johnson, 162 S.W.3d at 125-126. See also In re Estate of Boatright, 88 S.W.3d

500, 507-08 (Mo. Ct. App. 2002) (proceeds from sale of a specific piece of real estate wrongfully

removed from a joint bank account constituted specific chattel subject to an action for

conversion); Brandhorst v. Carondelet Savings and Loan Ass’n, 625 S.W.2d 696, 698 (Mo. Ct.

App. 1981) (plaintiff's money given to a bank teller for payment of debt was the proper subject

of a conversion action because the bank had misappropriated funds entrusted to it for a specific

purpose).

       In this case, the money allegedly owed to Plaintiff was not in Plaintiff’s control and given

in trust to Defendant for a specific purpose and then misappropriated. Instead, Plaintiff alleges

that Defendant received crop rent directly from a farmer and then allegedly sent Plaintiff less

than his fair share. “There is no claim for conversion where the defendant allegedly retained

funds” or reallocated them to itself. Citimortgage, Inc. v. K. Hovnanian American Mortg.,

L.L.C., No. 4:12CV01852-SNLJ, 2013 WL 5355471, at *2 (E.D. Mo. 2013). Plaintiff cannot,

“recast what amounts to a claim for damages into a claim for conversion.” Id.; see also Express

Scripts, Inc. v. Walgreen Co., No. 4:08cv1915 TCM, 2009 WL 4574198, at *5-6 (E.D. Mo.

2009) (distinguishing the identifiable chattel and specific purpose exception from seeking

“reimbursement on a debt or breach of [an agreement]”).

       Because Plaintiff does not allege there were checks to which he had an immediate right to

possession that were misappropriated, he has not stated a cognizable conversion claim under




                                                 6
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 7 of 10 PageID #: 182




Missouri law. Accordingly, the Court will grant Defendant’s motion to dismiss Plaintiff’s

conversion claim.

       C. Declaratory Judgment

       As previously noted, Plaintiff seeks a judgment declaring that under the Declaratory

Judgment Act (“DJA”), he owes Defendant nothing for irrigation pivot units, wells, electrical

wiring, and pumps, and that they are fixtures. (Doc. 1 at p. 53-54.) The Complaint states that

Defendant claims that Plaintiff owes Defendant rent and over $100,000 for irrigation pivot units,

wells, and pumps that were affixed to the farmland over 25 years ago. Id. at 53. Plaintiff

disputes that he so owes Defendant. He argues that the oral agreement and partnership

agreement entered into by Plaintiff and Defendant never contemplated capital expenditure

recoupment for fixtures of the property inherited by the co-owners. Id. Plaintiff contends that

Missouri law provides that irrigation wells and irrigation pivot units constructed on farmland are

fixtures and belong to the land and landowner.

       In his Motion to Dismiss, Defendant argues that there is no justiciable controversy to

warrant a declaratory judgment in this case. Defendant notes that Plaintiff’s claim relates to

Defendant’s 2017 request that the farmland be petitioned and contemporaneous demand that

Plaintiff credit Defendant for the irrigation pivots that Defendant had purchased. Defendant

states that the parties did not partition the farm at that time because the brothers only have life

estates in a portion of the farm subject to the remainder interests of the parties’ descendants.

Defendant concedes that he “does assert that Charles owes him for the pivots under certain

circumstances,” but argues that “a declaratory judgment is not the correct remedy at this time,”

as partition proceedings have not been filed in state court. (Doc. 7 at p. 5.)




                                                  7
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 8 of 10 PageID #: 183




       Plaintiff argues that he has a legally protectable interest at stake in that he is a co-owner

of the Hanor farmland and Defendant claims that he solely owns the pivot irrigation units built

on the jointly owned farmland. He further argues that this issue is related to the present litigation

because the contested ownership of the pivots is used by Defendant to justify underpayment as

offset for the rent he received on the land. As such, Defendant agues that ownership of the pivot

units is an immediate and real controversy between the parties justifying declaratory relief.

       The DJA provides in part:

       In a case of actual controversy within its jurisdiction
       ... any court of the United States, upon the filing of an appropriate pleading, may
       declare the rights and other legal relations of any interested party seeking such
       declaration, whether or not further relief is or could be sought. Any such
       declaration shall have the force and effect of a final judgment or decree and shall
       be reviewable as such.

28 U.S.C. § 2201(a).

       The Supreme Court requires that, to meet the case-or-controversy requirement of Article

III, a declaratory judgment “dispute be definite and concrete, touching the legal relations of

parties having adverse legal interests; and that it be real and substantial and admit of specific

relief through a decree of a conclusive character, as distinguished from an opinion advising what

the law would be upon a hypothetical state of facts.” MedImmune, Inc. v. Genentech, Inc., 549

U.S. 118, 127 (2007) (citations and internal punctuation omitted).

       In this case, the facts establish a justiciable controversy. Defendant demanded $100,000

from Plaintiff in 2017 due to his claim of full ownership of the pivots. Defendant’s statement in

his Motion to Dismiss that he “does assert that Charles owes him for the pivots under certain

circumstances,” reveals that Defendant continues to believe he solely owns the pivot irrigation

units built on the jointly owned farmland. Although no partition action was filed, this

controversy continues to exist and is relevant to the issues in the instant action.

                                                  8
 Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 9 of 10 PageID #: 184




          The Court therefore finds that the claim in this case is not a hypothetical, conjectural, or

conditional question, or one based upon the possibility of a factual situation that may never

develop. Rather, the factual basis for the claim—Defendant’s 2017 demand for credit for the

pivots—is a past event that is neither abstract nor hypothetical. The controversy is real, definite,

and concrete, because all of the acts necessary for resolution of the claim occurred before

Plaintiff filed the Complaint and still exist today.

          Thus, Defendant’s Motion to Dismiss Plaintiff’s claim for declaratory relief will be

denied.

   II.       Motion to Strike

          Defendant has also filed a Motion to Strike paragraphs 405-407 of the Complaint as

immaterial and impertinent. These paragraphs are titled “Notice of Litigation Hold

Requirement.” (Doc. 1 at p. 55-56.) They purport to advise Defendant of his duty to preserve

documents and electronically stored information, and of the consequences resulting from any

failure to preserve this information. Id. Defendant argues that these paragraphs have no relation

to Plaintiff’s claims and would prejudice Defendant by “confusing the issues and laying the

foundation for unnecessary discovery disputes.” (Doc. 9 at p. 2.)

          Plaintiff responds that Defendant’s Motion to Strike should be denied because Defendant

fails to show any prejudice caused by inclusion of these “standard” paragraphs.

          Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” “Judges

enjoy liberal discretion to strike pleadings under Rule 12(f).” BJC Health Sys. v. Columbia Cas.

Co., 478 F.3d 908, 917 (8th Cir. 2007) (citation omitted). However, striking a party’s pleading is

a disfavored and extreme measure. Id. (citation omitted).



                                                    9
       Case: 1:21-cv-00034-ACL Doc. #: 17 Filed: 07/29/21 Page: 10 of 10 PageID #: 185




             In ruling on a motion to strike pursuant to Rule 12(f), a court must construe the pleadings

      in the light most favorable to the nonmoving party and even where allegations are redundant

      or immaterial, they should be stricken “only if prejudicial to the moving party.” Giblee v. RJW

      Transp., Inc., Nos. 1:10CV0060SNLJ, 1:10CV0120SNLJ, 2010 WL 4974863, at *2 (E.D. Mo.

      2010); see also Morgan v. Midwest Neurosurgeons, LLC, No. 1:11CV37 CEJ, 2011 WL

      2731534, at *1 (E.D. Mo. July 12, 2011). In short, motions to strike are disfavored and

      infrequently granted. Giblee, 2010 WL 4974863, at *2 (citing 2 James W. Moore, et

      al., Moore’s Federal Practice § 12.37[3] (3d ed. 2009)).

             Here, the paragraphs at issue are impertinent to Plaintiff’s claims. This is confirmed by

      Plaintiff’s statement that even if the paragraphs are stricken, “it does not relieve or absolve

      Defendant of the duty to preserve evidence in relation to this litigation.” (Doc. 13 at p. 2.) Even

      so, the prejudice requirement has not been met. Thus, the Court declines to strike the challenged

      paragraphs.


             Accordingly,

             IT IS HEREBY ORDERED that the Defendant’s Motion to Dismiss Conversion and

      Declaratory Judgment Claims (Doc. 6) is granted in part, in that Plaintiff’s conversion claim is

      hereby dismissed. Defendant’s request to dismiss Plaintiff’s declaratory judgment claim is

      denied.

             IT IS FURTHER ORDERED that Defendant’s Motion to Strike (Doc. 8) is denied.



                                                            /s/ Abbie Crites-Leoni
                                                            United States Magistrate Judge

Dated: July 29, 2021


                                                       10
